Maesiiall, J.
This appeal turns on the meaning of the words “face value” in that part of sec. 664, Stats. 1898, which reads as follows:
“No county board shall . . . sell, convey or transfer, or order or direct the sale, conveyance or transfer of any *546tax certificates owned or field by tfie county at less tfian the face value thereof unless such board shall have previously directed the county clerk to give notice of their intention so to do by publication thereof for four successive weeks in some paper published in the English language in such county and having a general circulation therein, and such notice has been so given. Any and all sales, conveyances or transfers of such certificates made in violation of these provisions shall be null and void.”
Since each of the certificates in question was sold by the county board for the amount due and unpaid for taxes, interest and charges on the land described therein, for the year preceding the tax sale upon which it was based, as expressed therein, according to the requirement of sec. 1140, Stats. 1898, if the words in question mean more than that, clearly the titles upon which the maintenance of this action depended were void and the trial court properly granted the judgment dismissing the complaint with costs.
We are unable to discover anything upon the face of the certificate suggesting that “face value” can reasonably be held to mean anything but an equivalent for the sum of money expressed in the words of the paper. The certificates were in perfect harmony with the statutory form in sec. 1140, which is as follows:
“State op Wisconsin 1
-County J ss'
County Treasurer’s Office,-A. D. 18 — .
“I,-, county treasurer of the county of-, in said state, do hereby certify that I did at public auction, pursuant to notice given as by law required, on this- day of-, sell to A. B. (or the county of-) the lands herein described for the sum of-dollars and-cents, said sum being the amount due and unpaid for taxes, interest and charges on said lands for the year of our Lord one thousand eight hundred and-; that said A. B., his heirs or assigns (or said county ,or assigns), will therefore be entitled to a deed of conveyance of said lands in three years from this date, *547unless sooner redeemed from such, sale according to law. Said lands are described as follows, with tbe sums for wbicb each tract was sold set opposite to each description, that is to say: (Here insert description, and separately the amount bid on each tract.)
“A. B., County Treasurer.”
There is nothing ambiguous about the words “face value” as applied to such a paper, therefore it would be useless to spend time discussing what they might be held to mean in the light of rules for judicial construction. Being used clearly in their plain, ordinary sense, there is no room for construction. It is considered here that the common meaning thereof in the relation under discussion is the amount named in the paper, not including interest or anything determinable by computation or evidence aliunde, especially where the right to interest does not appear upon the face of the paper. It will be observed that the subject of interest is not even alluded to on the face of the certificates. That presents the clearest kind of a case for confining The term “face value” to the money value expressed in the language of the paper.
We shall spend no time considering whether there is significance in the fact that the language of the statute, up to the time of the revision of 1898, did not include the word “value,” as we see no reason for holding that “face” means any less than “face value.” To our minds the addition of the word “value” was the mere interpolation into the law of a word which was there before by necessary implication. The face of a note or other paper naming a sum of money is manifestly the face value thereof. There is no difference between the statute now and as it formerly stood.
If we turn to the authorities we find substantial harmony with the views above expressed. All of the law dictionaries that treat of the subject cite Osgood v. Bringolf, 32 Iowa, 265, where it was held that the face of a judgment is the amount for which the judgment 'was rendered, no account *548being taken of interest accrued tbereon. Here is tbe way tbe law lexiconists treat tbe matter:
“Tbe face of an instrument is tbat wbicb is shown by tbe mere language employed, without any explanation, modification, or addition from extrinsic facts or evidence. Tbe face of an instrument is tbe principal sum wbicb it expresses to be due or payable) without any additions in tbe way of interest or costs.” Black’s Law Diet. 468.
“Tbe face of a judgment means tbe sum for which the judgment was rendered, excluding tbe interest accrued tbereon.” Abbott’s Law Diet. 475.
“Tbe words of a written paper in their apparent or obvious meaning, as, face of a note, bill, bond, check, draft, jüdgment, record or contract. . . . The face of a judgment is the' sum for wbicb it was rendered exclusive of interest.” Bouv. Law Diet. 748.
“Tbe sum less interest wbicb appears to- be due by an instrument or record.” Anderson’s Law Diet. 442.
To tbe same effect are, Lawson’s Concordance, 131; English, Law Diet. 350; also Evans v. Tillman, 38 S. C. 238, 17 S. E. 49, and Marriner v. Roper Co. 112 N. C. 164, 16 S. E. 906, cited by appellant’s counsel. Respondents’ counsel bring to our notice with much confidence Delafield v. Illinois, 26 Wend. 192, 2 Hill, 159, and Meixell v. Kirkpatrick, 29 Kan. 679. Those cases, however, do- not treat of tbe meaning of “face” or “face value” as regards an instrument merely naming a sum of money, as in this case. They deal with prima facie value of obligations to pay money, saying, in effect, tbat tbe apparent worth thereof is tbe amount due upon tbe face of tbe instruments, including interest. Tbe obligation before tbe court in each case, it will be noted, indicated upon its face tbat tbe principal sum drew interest. If such adjudications bear at all on tbe questions here for decision, they are certainly not sufficiently persuasive to cause us to hesitate to apply wha.t appears to be tbe common, ordinary and well-recognized meaning of tbe words under discussion where used in an instrument containing no reference whatever to tbe sub*549ject of interest. The learned circuit court, iu our judgment, should have held that the tax certificates were not sold for less than their face value iu violation of the statute, and that plaintiff was entitled to judgment, at least as to those of 1896 and 1897. We shall not deal with those of 1895, as we understand appellant has, in effect, withdrawn the appeal as to them.
By the Court. — The judgment is reversed as to the certificates of 1896 and 1897, and affirmed as to the certificates of 1895. The cause is remanded to the circuit court with directions to render judgment according to the prayer of the complaint upon causes of action 3, 4, 5, and 6.